The opinion of the court was delivered by
Sloan, J.:
The petition for rehearing in this case presents and argues questions, with one exception, that were considered and disposed of in the written opinion.
It is insisted in the petition for rehearing that the court should direct the trial court to make a specific finding as to whether the two per cent charge was allowed by the utilities commission as an item of operating expense. The judgment of the trial court was not an accounting between the parties. It only directed the appellant to open its books to the audit of the city in so far as the books covered the five-year period immediately preceding the beginning of the action, and the further judgment is:
“It is further ordered that, upon the audit of said books, further hearing be had herein by the court for the purpose of determining the amount of the recovery to which the plaintiff is entitled herein.”
Under this judgment the trial court retained full jurisdiction to determine the amount, if any, the appellee should recover from the appellant. The trial court, therefore, has jurisdiction on the further hearing of this case to make an equitable accounting between the parties, charging the appellee with any consideration it may have received on the two per cent franchise charge.
The motion for rehearing is denied.